OFFICE       OF THE    AnORNEY     GENERAL   OF TEXAS

                                 AUSTIN




Honorable Charles R. Xartln
County Auditor
Harrison County
hrshall, Texas.




          Your request for op                        reoeited and   oare-
f'ullyOonaidored by this dope                       of0 rr0m your   re-
quest as follows:




                                            lontis sleet and on*
                                            Road and Eridge Do-
                                            lowiry manner: The
                                              lopsea mother me




                             Would it be a violation of
                  aw for the County Commissioner eleot
    to tote ror, appoint, or oonflrm the appointment
    or an employee of the Road and Bridge Department
    of the CotUW who is a second oousin by ooneanguln-
    lty, and one who is a third cousin to the oommis-
    sioner by Oonsanguinlt~.
         “.     .   .   .:’
Eonorabla Charlee R. Martin, Pwa          2


          Art1414 432, v4m0n’o b0t8t0a         Te~48 P404~ c0d0,
reads am followat
          *wo oftioar oi this stats or any oftlear of a8iy
            ooauty, oity
    blatriot,                  graoinot, aohool    dlmtrlot,
    otothar arrnlolpelaub&lviJonof this Stak,or
    may otiiser or amabar or may 8ta&a, dlatrlot, aoua-
    tf, oltr, sohqcd Uatriot  o*,ethar mudolp41 b0u4,
    00 Ja&ao~ot my    oorirt,    oruwa     br or rmd8r author,
    itr Of 84  6SWl-d     or S lOi&      .&U Oi bhla State, Or
    aat amber   06 tha Leg18 !a tqr0       ah4ll appoint,  or
    Yota tu, or aollfla       the~appofOfw*m     $0 any ottioe,




a.~0;. 8OObiOm3
             n~~'rs~b,'md535.
          Opti& ;o.+&i        ii   this~aputmant holds that   tha
rplommt   by om eomrty     owmlaalonar   ot tha neph8u of another
Honorable Charles R. Martin, Page 3


oounty oommlsalonerto be paid out of county funds would be
in violation oi Artlola 432 or the Penal Cod4 0r this state.
          Opinion No. O-556 of this departm4nt holda that It
would ba a ~IolatIoa or Art1014 432, Penal Oode or Texas, ror
a oouuty 40afaiaalon4r  0r on4 pr4olnot of a oouaty to appoint
as overaaor the nephew or th4 ooamisnionarof another pr4oInot
or the oounty, or ta hire a relative wIthIn the prohibitedds-
gr44 of another oosnlsaloner   of the oounty to repairroad ma-
ahlnery of tha oounty rrhen  1x354was to be paidout ot'oounty
runda.
          Opinion Ho. O-2925 of this departakeatalso holds
lllagal the eaploymtmt by 050 oounty oonmlaalonerof the
brother-in-lawor another county oommIsaIoaarror road work
to be paid out of the road and bridge ruada ot tha oouaty.
          Under t!14 faots statad in qaaatlon Ao. 1 the aop-
mlenioner and #a   amployar are related within the bird dagree.
W4 ammum tram yourlatter that    thla relation la by ooaaaagu5~
Ity if thla assumption b4 oorr4ot it la our opinion that the
4s~ioymnt would be 1114gal and your question ahotildbe an-
aw0raa in tha arrlmaitl~a.
          In aamer to your twaond question it la our oplnIon
that th4 4mplopmat of tha aaaond aoualn, who Is related afth-
ln the third days8 to the oounty aosumlsalonsr  by eonsanguln-
ity* would be illegal, but that tha 4laployarsntor tdls oounty
oommiaalonarta third eousln, ralatad to him rithln the fourth
dagraa by ooneangtlinity, would not ba lllogal.

                                          Vex7 truly yours
                                      A'lTORNEYQEBew   OF TEXAS



                                                !Yn.J. Panning
                                                     Aaalstaut